Per Curiam:

The appeal herein is dismissed for the want of a substantial federal question. Waters-Pierce Oil Co. v. Texas (No. 1), 212 U. S. 86, 108-111; Fox v. Washington, 236 U. S. 273, 277, 278; Miller v. Strahl, 239 U. S. 426, 434; Omaechevarria v. Idaho, 246 U. S. 343, 348; Hygrade Provision Co. v. Sherman, 266 U. S. 497, 501, 502, 503. In so far as the papers whereon the appeal was allowed seek review of the rulings of the District Court of Appeal upon questions of the asserted denial of rights under the Federal Constitution by the proceedings at the trial of this cause, not involving the validity of any statute of the state, such papers are treated as a petition for writ of certiorari (§ 237 (c), Judicial Code, as amended by the act of February 13, 1925, 43 Stat. 936, 938), and certiorari is denied.
Mr. U. S. Webb, Attorney General of California, for appellee.